Case 1:18-cv-02475-TWP-DLP Document 123 Filed 09/21/20 Page 1 of 24 PageID #: 549




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

  HARRY KEVIN WADE,                             )
                                                )
          Plaintiff,                            )
                                                )
          v.                                    )
                                                ) CASE NO. 1:18-cv-2475-TWP-DLP
                                                )
  INDIANA DEPARTMENT OF CHILD                   )
  SERVICES, et al.,                             )
                                                )
          Defendants.                           )

                  MEMORANDUM IN SUPPORT OF DEFENDANTS’
                     MOTION FOR SUMMARY JUDGMENT

     I.        Introduction

          Every year, more than 200,000 complaints regarding potential child abuse

  and neglect come into the hotline of the Indiana Department of Child Services

  (“DCS”). DCS employees handle a rolling caseload of approximately 20,000 open

  cases at any one time and are the primary agency responsible for the safety and

  welfare of Hoosier children. To accomplish this enormous mission, DCS contracts

  with hundreds of outside contractors to provide the necessary services to Indiana’s

  most vulnerable children. Those contractors agree to adhere to certain standards set

  forth by DCS, including provisions that transgender children will be treated in a

  safe, supportive, respectful, and non-judgmental manner, irrespective of the

  personal views any contractor may have.

          In this case, Plaintiff Harry Wade has sued several DCS employees for trying

  to effectuate that very mission. In early 2018, DCS determined that family centered
Case 1:18-cv-02475-TWP-DLP Document 123 Filed 09/21/20 Page 2 of 24 PageID #: 550




  therapy should be provided to a transgender child and his parents, and referred the

  case to Lifeline Youth and Family Services, Inc. (“Lifeline”), a DCS contractor, to

  assign a therapist. Plaintiff, an employee of Lifeline, was assigned to the case. But

  shortly after being assigned, Plaintiff told the DCS family case manager that he

  was a Christian minister, didn’t understand transgender individuals, and noted

  that it would be difficult for him to provide services to the child and family without

  expressing his personal views to them. This violated the contract DCS had with

  Lifeline, and DCS subsequently informed Lifeline via letter that Plaintiff would no

  longer be permitted to provide services to DCS clients. By the time the letter was

  sent by DCS, Lifeline had terminated Plaintiff’s employment.

          Plaintiff then brought suit, alleging that the private conversation he had with

  DCS family case manager Kelly McSween was protected by the First Amendment

  and that DCS’s act of prohibiting him from servicing DCS clients was unlawful

  retaliation.1 Several of the employees sued—McSween, Decker, May, and Stigdon—

  had no personal involvement in the decision to prohibit Wade from providing

  services to DCS clients at all, and so Plaintiff’s §1983 suit against them fails before

  it even begins. As to the remaining Defendants, Plaintiff admits in his complaint

  that the statements he made to McSween were done in the course of his

  employment as an employee of Lifeline and as a contractor for DCS. Because his

  speech wasn’t as a citizen about a matter of public concern, his First Amendment

  retaliation claim fails as well.


  1
   Wade also alleged that this decision violated his right to Due Process of Law under the 14 th Amendment, but the
  Court dismissed this claim. [ECF 93.]


                                                           2
Case 1:18-cv-02475-TWP-DLP Document 123 Filed 09/21/20 Page 3 of 24 PageID #: 551




     II.    Statement of Material Facts Not in Dispute

            a. Information about DCS and its contract with Lifeline Youth

               and Family Services, Inc.

     The Indiana Department of Child Services receives more than 200,000

  complaints of suspected child abuse or neglect to its hotline every year, resulting in

  approximately 20,000 open cases at any one time. [Exhibit A, Declaration of David

  Reed, ¶¶ 5-6.] To help service those children and families in need, DCS contracts

  with hundreds of non-governmental child welfare service providers. [Ex. A, ¶9.] As

  part of those contracts, DCS frequently refers clients to the contractors to provide

  services such as counseling or therapy. [Ex. A, ¶9.]

     In January of 2018, DCS had a contract with Lifeline to provide certain services,

  including family therapy. [Ex. A, ¶10; Exhibit E, Contract with Lifeline, p. 23,

  ¶(c)(1).] The contract specifies that Lifeline will provide services according to the

  Community Based Services RFP, the most current version of DCS’s service

  standards, and the most current version of DCS’s Principles of Child Welfare

  Services. [Ex. E, p. 1-2, ¶B.] Attachment G of the Community Based Services RFP

  deals with assurances that Lifeline had to make to DCS to enter into the contract.

  [Ex. A, ¶14; Exhibit F, Assurances Document attachment to Lifeline Contract.] The

  assurances document provides the following:




                                              3
Case 1:18-cv-02475-TWP-DLP Document 123 Filed 09/21/20 Page 4 of 24 PageID #: 552




  [Ex. F, p. 3, ¶22.] The Assurances document also provides a link to the DCS LGBTQ

  Practice Guidebook. [Id.] The guidebook states:




  [Ex. A, ¶16.]

        When DCS refers a case to Lifeline, the contract specifies that “[t]he

  Contractor explicitly agrees that it will only accept referrals for which it has

  adequate staff and any required credentials at the time of the referral.” [Ex. E, p. 3,

  ¶D]. This provision in the contract ensures Lifeline may decline a referral from DCS

  in the event it does not have adequate or appropriate staff to handle the referral.

  [Ex. A, ¶18.] If Lifeline were to decline a DCS referral, DCS would then be able to

  refer the case to another child welfare contractor. [Ex. A, ¶19.] If, however, Lifeline




                                             4
Case 1:18-cv-02475-TWP-DLP Document 123 Filed 09/21/20 Page 5 of 24 PageID #: 553




  accepts the referral, they have explicitly agreed that they have adequate staff to

  handle the referral in accordance with the contract, including abiding by the

  Community Based Services RFP, the Assurances document, and the LGBTQ

  Practice Guidebook. [Ex. A, ¶20.] Once a referral is accepted, Lifeline selects a

  therapist from their staff to provide services to a child and his or her family. [Ex. A,

  ¶21.] Because Lifeline controls which therapist is selected for any individual case,

  DCS sets forth the criteria in the Assurances document and the LGBTQ Practice

  Guidebook to ensure that LGBTQ youth who are in need of services receive services

  that are objective, effective, non-discriminatory, and free of personal bias. [Ex. A,

  ¶22.] It would not be feasible for DCS to attempt to screen non-employees for each

  of their potential personal biases and determine whether those personal biases may

  conflict with the services a particular child or family requires. [Ex. A, ¶23.] DCS’s

  policy, embodied in the contract, is plain: contractors’ employees shall provide

  services in a non-discriminatory manner, free from any bias from their personal

  views. [Ex. A, ¶24.]

        Under the contract, Lifeline is responsible for ensuring that their employees

  conform to the professional and technical guidelines and standards applicable to all

  services and programs that Lifeline provides. [Ex. A, ¶25; Ex. E, p. 35, ¶49.] And

  the contract specifies that in the event DCS “becomes dissatisfied with the work

  product of or the working relationship with [an employee] assigned to work on [the]

  contract and/or those individuals assigned to provide any of the services pursuant to




                                             5
Case 1:18-cv-02475-TWP-DLP Document 123 Filed 09/21/20 Page 6 of 24 PageID #: 554




  [the] contract, [DCS] may request in writing the replacement of any or all such

  individuals, and the Contractor shall grant such request.” [Id.]

            b. The incident involving the Plaintiff and his prohibition from

               further involvement in DCS cases

        In late 2017 or early 2018, DCS opened a case into the potential abuse or

  neglect of K.L., a transgender child. [Exhibit B, Declaration of McSween, ¶¶ 5-6.]

  Defendant Kelly McSween, a DCS Family Case Manager, was assigned to the case.

  [Ex. B, ¶5.] McSween and her team determined that Family Centered Therapy

  would be an appropriate course of treatment for K.L. and his family. [Ex. B, ¶7.]

  DCS referred the case to Lifeline, who accepted the referral and assigned Plaintiff

  Kevin Wade to the case. [Ex. B, ¶11.] In January of 2018, McSween had a

  conversation with Plaintiff about K.L.’s case. [Ex. B, ¶12.] Plaintiff indicated to

  McSween that he was a Christian Minister and that he did not understand

  transgender individuals. [Id.] Plaintiff further stated that he did not agree with the

  transgender lifestyle and that he thought it would be difficult for him to provide

  services to K.L. and his family without expressing his personal views to them. [Ex.

  B, ¶13.] McSween informed her supervisor, Sarah Sutton, of the conversation that

  she had with Plaintiff. [Ex. B, ¶14.] Sutton relayed the conversation to Defendant

  Heidi Decker, the DCS Local Office Manager for Vigo County. [Exhibit C,

  Declaration of Heidi Decker, ¶14.] McSween, Sutton, and Decker decided it would

  be inappropriate to have Plaintiff provide services to K.L. and his family. [Ex. B,

  ¶14; Ex. C, ¶15.] McSween had no further involvement in any decision regarding




                                             6
Case 1:18-cv-02475-TWP-DLP Document 123 Filed 09/21/20 Page 7 of 24 PageID #: 555




  Plaintiff. [Ex. B, ¶15.] She was not consulted and took no part of the decision of

  DCS to prohibit Mr. Wade from providing services to DCS clients, and did not even

  have knowledge of that decision until after it was made and Plaintiff’s employment

  had been terminated by Lifeline. [Ex. B, ¶16.]

        Following McSween, Sutton, and Decker’s decision to not have Plaintiff

  provide services to K.L. and his family, Decker asked Sutton to inform Defendant

  Kristina Killen, the DCS Child Welfare Services Manager and Regional Service

  Coordinator, of the conversation that occurred between McSween and Plaintiff. [Ex.

  C, ¶16.] Killen was responsible for addressing any issues that arose with outside

  service providers, such as Lifeline, in the DCS region that included Vigo County.

  [Ex. C, ¶17.] Sutton informed Killen about the conversation between McSween and

  Plaintiff. [Ex. C, ¶18.] After asking Sutton to inform Killen about the

  circumstances, Decker had no further involvement in any decision regarding

  Plaintiff. [Ex. C, ¶19.] Decker was copied (“cc’d”) on various emails about Mr. Wade

  between numerous DCS and Lifeline employees following the conversation between

  McSween and Plaintiff in January of 2018, but she had no substantive involvement

  in those email conversations before the decision of DCS was made to send a letter to

  Lifeline indicating that Mr. Wade was no longer permitted to work with DCS

  clients. [Ex. C, ¶20.] Decker did not become aware of the decision of DCS until she

  received an email from Killen on January 25, 2018, at 10:14 a.m. indicating that

  Mr. Wade’s employment with Lifeline had been terminated and that DCS was

  sending a letter to Lifeline. [Ex. C, ¶22.]




                                                7
Case 1:18-cv-02475-TWP-DLP Document 123 Filed 09/21/20 Page 8 of 24 PageID #: 556




        After Sutton informed Killen of the conversation between McSween and

  Plaintiff, Killen contacted Jeremiah Brown at Lifeline via email. [Ex. A, ¶37;

  Exhibit G, Email to Lifeline.] Around January 22, 2018, Killen talked to Defendant

  Sarah Sparks—her direct supervisor—and Defendant David Reed—Sparks’ direct

  supervisor. [Ex. A, ¶¶ 38-39.] After discussing the incident and consulting with DCS

  legal counsel, Reed, Sparks, and Killen decided that Plaintiff would no longer be

  permitted to provide services to DCS clients under paragraph 49 of the contract

  with Lifeline. [Ex. A, ¶40; Ex. E, p. 35, ¶49.]

        This decision was made because the Plaintiff indicated that he could not

  provide services to certain DCS clients—specifically transgender clients—without

  expressing his personal views or having his personal views interfere with the

  patient\therapist relationship. [Ex. A, ¶41.] In the opinion of Reed, Sparks, and

  Killen, Plaintiff’s view of transgender individuals directly conflicts with the contract

  DCS maintains with Lifeline, which states that “service providers will provide a

  culturally competent, safe, and supportive environment for all youth regardless of

  sexual orientation.” [Ex. A, ¶42; Ex. F, p. 3, ¶22]. Plaintiff’s views also directly

  conflicts with the contract DCS maintains with Lifeline in that his view is contrary

  to the Guidebook for Best Practices with LGBTQ Youth, which provides that, “It is

  the expectation that providers and staff treat all individuals and families

  respectfully and nonjudgmentally, irrespective of one’s personal views of sexual

  orientation and/or gender identity.” [Ex. A, ¶43;




                                              8
Case 1:18-cv-02475-TWP-DLP Document 123 Filed 09/21/20 Page 9 of 24 PageID #: 557




  https://www.in.gov/dcs/files/GuidebookforBestPracticeswithLGBTQYouth.pdf.]

  (emphasis added).

        Killen received an email from Mr. Brown at Lifeline on Wednesday, January

  24, 2018, indicating that Plaintiff was no longer an employee of Lifeline. [Ex. A,

  ¶44.] DCS sent a letter to Lifeline on January 25, 2018, reflecting its decision to

  prohibit Plaintiff from working with DCS clients in the future. [Exhibit H, DCS

  Letter.] DCS never requested that Lifeline take any employment action against

  Plaintiff other than prohibiting him from being assigned to DCS cases. [Ex. A, ¶¶

  46-47; Ex. H.]

        Defendant Jacob May was legal counsel for DCS at the time of allegations in

  the operative complaint. [Exhibit D, Declaration of Jacob May, ¶3.] Because DCS

  has not waived the attorney-client privilege, Mr. May’s personal involvement in this

  case is unknown to the Plaintiff and, absent waiver by DCS, will remain unknown.

  [Ex. D, ¶5.]

        Defendant Terry Stigdon, Director of DCS, took no part in the decision

  regarding Plaintiff and only became aware of the decision to prohibit him from

  providing services to DCS clients after it was made. [Exhibit I, Declaration of Terry

  Stigdon, ¶¶ 4-5.]

     III.   Summary Judgment Standard

        Rule 56(a) of the Federal Rules of Civil Procedure allows a party to move for

  summary judgment if he can demonstrate to the court that there is no genuine issue

  of material fact and that the moving party is entitled to judgment in his favor as a




                                             9
Case 1:18-cv-02475-TWP-DLP Document 123 Filed 09/21/20 Page 10 of 24 PageID #: 558




  matter of law. Fed. R. Civ. P. 56(a). “As stated by the Supreme Court, summary

  judgment is not a disfavored procedural shortcut, but rather is an integral part of

  the federal rules as a whole, which are designed to secure the just, speedy, and

  inexpensive determination of every action.” Harney v. Speedway SuperAmerica,

  LLC, 526 F.3d 1099, 1103 (7th Cir. 2008) (citations omitted). The substantive law

  underlying the claim defines which facts are material, and the Court should only

  refrain from granting the motion where there are “disputes over facts that might

  affect the outcome of the suit under the governing law.” Anderson v. Liberty Lobby

  Inc., 477 U.S. 242, 248 (1986).

        “A party asserting that a fact cannot be or is genuinely disputed must

  support the assertion by: (A) citing to particular parts or materials in the record,

  including depositions, documents, electronically stored information, affidavits or

  declarations, stipulations (including those made for purposes of the motion only),

  admissions, interrogatory answers, or other materials; or (B) showing that the

  materials cited do not establish the absence or presence of a genuine dispute, or

  that an adverse party cannot produce admissible evidence to support the fact.” Fed.

  R. Civ. P. 56(c)(1). “An affidavit or declaration used to support or oppose a motion

  must be made on personal knowledge, set out facts that would be admissible in

  evidence, and show that the affiant or declarant is competent to testify on the

  matters stated.” Fed. R. Civ. P. 56(c)(4).

        At the summary judgment stage, a movant must present evidence—as

  opposed to mere allegations or promises of evidence to be produced in the future—




                                               10
Case 1:18-cv-02475-TWP-DLP Document 123 Filed 09/21/20 Page 11 of 24 PageID #: 559




  that would allow a reasonable trier of fact to rule in his favor. “[M]otions for

  summary judgment must be decided on the record as it stands, not on a litigant’s

  visions of what the facts might someday reveal.” Maldonado Denis v. Castillo

  Rodriguez, 23 F.3d 576, 581 (1st Cir. 1994).

     IV.      Argument

              a. Defendants McSween, Decker, May, and Stigdon did not have

                 the personal involvement required for liability under §1983

           Plaintiff brings his First Amendment claim against all Defendants under 42

  U.S.C. §1983. “Section 1983 is not itself a source of substantive rights, but merely

  provides a method for vindicating federal rights elsewhere conferred.” Albright v.

  Oliver, 510 U.S. 266, 271 (1994) (internal citations omitted). “Individual liability

  pursuant to § 1983 requires personal involvement in the alleged constitutional

  deprivation. The plaintiff must demonstrate a causal connection between (1) the

  sued officials and (2) the alleged misconduct.” Carmody v. Bd. of Trustees of Univ. of

  Illinois, 893 F.3d 397, 401 (7th Cir. 2018) (emphasis added) (internal citations

  omitted).

           In this case, the misconduct that Plaintiff alleges is that he was prohibited

  from having any contact or being able to provide any counseling services to any DCS

  clients, as evidenced by the letter DCS sent to Lifeline. See [Plaintiff’s Third

  Amended Complaint, ECF 87, ¶¶ 33-34; Ex. H.] But as evidenced by the sworn




                                              11
Case 1:18-cv-02475-TWP-DLP Document 123 Filed 09/21/20 Page 12 of 24 PageID #: 560




  statements in this matter, Defendants McSween, Decker, May, and Stigdon had no

  personal involvement in “alleged misconduct” complained of by the Plaintiff.2

          Defendant McSween relayed the conversation that she had with Plaintiff to

  her supervisor, Sarah Sutton, and McSween, Sutton, and Defendant Decker decided

  that Plaintiff should not be assigned to the case involving K.L. [Ex. B, ¶14.]

  However, Defendant McSween had no further involvement in any decisions

  regarding Mr. Wade and did not even know about DCS’s decision regarding Mr.

  Wade until after it occurred. [Ex. B, ¶¶ 15-16.]

          Defendant Decker decided with Defendant McSween and Sarah Sutton to not

  have the Plaintiff provide counseling to K.L. and his family. [Ex. C, ¶15.] Defendant

  Decker also asked Sutton to tell Defendant Killen what had occurred. [Ex. C, ¶16.]

  But Defendant Decker did not have any substantive involvement in the decision to

  prohibit Mr. Wade from providing services to DCS clients, was not consulted

  regarding this decision, and did not become aware that the decision had been made

  until after Lifeline had already terminated Plaintiff’s employment. [Ex. C, ¶¶ 19-

  22.]

          Defendant May was legal counsel for DCS at the time of the allegations in

  the complaint. [Ex. D, ¶¶ 3-4.] DCS has not waived the attorney-client privilege as

  to any involvement, decisions, or advice provided by Defendant May, and, absent

  waiver, Plaintiff will be unable to show any personal involvement by Defendant

  May.


  2
    Defendant May does not affirmatively allege he was not involved in any decision made in this case, but instead
  states that his involvement, if any, is unknown to Plaintiff and protected by attorney/client privilege.


                                                          12
Case 1:18-cv-02475-TWP-DLP Document 123 Filed 09/21/20 Page 13 of 24 PageID #: 561




         Defendant Stigdon is the Director of DCS. [Ex. I, ¶2.] She took no part in the

  decision to prohibit Plaintiff from providing services to DCS clients or sending the

  prohibition letter to Lifeline. [Ex. I, ¶5.] That decision was handled by Deputy

  Director David Reed and his staff. [Id.] She became aware of the events involving

  Plaintiff only after they occurred. [Ex. I, ¶4.]

         Plaintiff cannot demonstrate a causal connection between Defendants

  McSween, Decker, May, or Stigdon and the misconduct he alleges: prohibiting him

  from further contact with DCS clients. As noted above, McSween, Decker, and

  Stigdon did not request, were not consulted about, and played no part in the

  decision to prohibit Plaintiff from providing services to DCS clients. In fact, all of

  these Defendants only learned about this action after it had occurred. Absent

  evidence to the contrary, Plaintiff cannot show that these Defendants had the

  requisite “personal involvement” to support §1983 liability. Further, the case

  against Defendant May is untenable: Plaintiff can show no personal, causal

  involvement because any evidence is protected by the attorney-client privilege. The

  best Plaintiff can produce is that Defendant May was “cc’d” on the letter to Lifeline,

  [Ex. H], and that he was involved in various emails that have been provided to the

  Plaintiff but are redacted.

         Based on the foregoing, Defendants McSween, Decker, May, and Stigdon

  should be granted summary judgment because they lacked the personal

  involvement necessary for §1983 liability.




                                              13
Case 1:18-cv-02475-TWP-DLP Document 123 Filed 09/21/20 Page 14 of 24 PageID #: 562




            b. Connick, Pickering, and Garcetti control whether speech made

               by a public employee or contractor is protected under the First

               Amendment

         In Pickering, the Supreme Court held that public employees do not

  relinquish their constitutional rights to speak as citizens on issues of public concern

  solely because of their employment. Pickering v. Bd. of Ed. of Twp. High Sch. Dist.

  205, Will Cty., Illinois, 391 U.S. 563, 568 (1968). Pickering was a public school

  teacher who was dismissed from his position after he had written a letter to the

  local newspaper that was critical of the board of education and the district

  superintendent. Id. at 564. The Court held that the letter was regarding a “matter

  of legitimate public concern” upon which “free and open debate is vital to informed

  decision-making by the electorate,” and determined that Pickering’s firing violated

  the First Amendment. Id. at 571-572.

        Pickering and its progeny enumerated a two-part inquiry to guide the

  interpretation of First Amendment protections given to public employee speech.

  “The first [part] requires determining whether the employee spoke as a citizen on a

  matter of public concern. If the answer is no, the employee has no First Amendment

  cause of action based on his or her employer's reaction to the speech. If the answer

  is yes, then the possibility of a First Amendment claim arises. The question becomes

  whether the relevant government entity had an adequate justification for treating

  the employee differently from any other member of the general public.” Garcetti v.

  Ceballos, 547 U.S. 410, 418 (2006) (internal citations omitted). And as to whether




                                            14
Case 1:18-cv-02475-TWP-DLP Document 123 Filed 09/21/20 Page 15 of 24 PageID #: 563




  an employees’ speech is protected when it is made at work, Garcetti held that “when

  public employees make statements pursuant to their official duties, the employees

  are not speaking as citizens for First Amendment purposes, and the Constitution

  does not insulate their communications from employer discipline.” Id. at 421.

  Garcetti, then, created a “threshold inquiry” when evaluating employee free speech

  claims: “whether the employee was speaking as a citizen.” Mills v. City of

  Evansville, 452 F.3d 646, 647–48 (7th Cir. 2006). Only if the answer to this question

  is “yes” does a court even inquire into the content of the speech. Id.

        For example, Garcetti was a Los Angeles deputy district attorney who had

  written a memorandum to his supervisor indicating that he believed an affidavit

  used to obtain a search warrant contained serious misrepresentations. Id. at 420.

  Garcetti was subsequently reassigned to another division inside the office, and he

  alleged that his employer had unlawfully retaliated against him for expressing

  protected speech. Id. at 414-415. The Supreme Court held that because his speech

  was made as a deputy district attorney—that is, speech related to his job duties—he

  was not acting as a private citizen and therefore didn’t enjoy any First Amendment

  protection. Id. at 421-422 (“The significant point is that the memo was written

  pursuant to Ceballos' official duties. Restricting speech that owes its existence to a

  public employee's professional responsibilities does not infringe any liberties the

  employee might have enjoyed as a private citizen.”).




                                             15
Case 1:18-cv-02475-TWP-DLP Document 123 Filed 09/21/20 Page 16 of 24 PageID #: 564




           c. Umbehr extended the traditional Connick-Pickering test for

               determining whether speech is constitutionally protected to

               government contractors like Plaintiff

        The holdings of Pickering and Garcetti were extended to independent

  government contractors in Board of County Com'rs, Wabaunsee County, Kan. v.

  Umbehr, 518 U.S. 668 (1996). Umbehr, a trash hauler who had has a contract with

  the Board of County Commissioners of Wabaunsee County, frequently spoke out at

  meetings of the Board, wrote letters to the editor in local newspapers, and made

  various allegations against the Board regarding the mismanagement of taxpayers’

  money. Id. at 672. The Board took this criticism poorly and terminated Umbehr’s

  contract with the county. Id. Umbehr brought suit alleging First Amendment

  retaliation, and the Supreme Court granted certiorari to determine whether the

  First Amendment protected independent contractors from termination of at-will

  government contract in retaliation for protected First Amendment activity. Id. at

  670. Ultimately, the Court determined that the Pickering balancing test

  appropriately accommodated the differences between employees and independent

  contractors and should be used in determining whether the government’s action

  against an independent contractor violates the First Amendment. Id. at 678.

        There can be no legitimate question that Plaintiff, as an employee of Lifeline

  providing services to DCS clients under the Lifeline contract, was a government

  contractor under the Umbehrs framework. Plaintiff’s interaction with DCS clients

  only existed by virtue of DCS’s contract with Lifeline. [Complaint, ECF 87, ¶7,




                                           16
Case 1:18-cv-02475-TWP-DLP Document 123 Filed 09/21/20 Page 17 of 24 PageID #: 565




  “Wade worked for (former) Defendant Lifeline as a counselor to clients sent by

  Defendant Department of Child Services . . . .”.] Had DCS not referred the case to

  Lifeline under the contract, Plaintiff would have had no opportunity to be assigned

  to K.L.’s case and speak with McSween about it in January of 2018. [Ex. A, ¶32.]

  Any notion that Plaintiff was a purely private citizen when he spoke with DCS

  Family Case Manager McSween about providing therapy to K.L.—a child who had

  been removed from his home by the State because he was in need of services, [Ex. B,

  ¶5]—defies reason.

        Therefore, for the Plaintiff to prevail on a claim of First Amendment

  retaliation against each defendant, he must first establish that (1) he engaged in

  constitutionally protected speech; (2) he suffered a deprivation likely to deter him

  from exercising his First Amendment rights in the future; and (3) his speech was

  the motivating factor in the employer's adverse employment action. Valentino v.

  Village of S. Chicago Heights, 575 F.3d 664, 670 (7th Cir.2009). If he can establish

  this prima facie case, “the burden shifts to the employer to demonstrate that it

  would have taken the same action in the absence of the protected speech.” Id.

            d. Plaintiff’s First Amendment claims against all Defendants fail

               because his speech was made pursuant to his official duties as

               a government contractor and was not on a matter of public

               concern

        To determine whether Plaintiff engaged in constitutionally protected speech,

  the threshold question under Garcetti is whether “the employee was speaking as a




                                            17
Case 1:18-cv-02475-TWP-DLP Document 123 Filed 09/21/20 Page 18 of 24 PageID #: 566




  citizen.” Spiegla v. Hull, 481 F.3d 961 (7th Cir. 2007). Plaintiff was not acting as a

  citizen here. As evidenced by Plaintiff’s complaint, Defendant McSween asked

  Plaintiff to begin Family Centered Therapy (“FCT”) for K.L. and his family as part

  of Plaintiff’s duties with Lifeline. [Complaint, ¶9.] Plaintiff informed McSween that

  “his personal background and beliefs as a Christian minister could serve to harm

  the therapeutic process because, as a Christian Minister, his exposure to

  transgender individuals was nonexistent, and his only frame of reference for such

  conditions was religious in nature.” [Complaint, ¶10.] “Wade viewed these as

  potential issues which could make it difficult to effectively carry out the FCT

  process, which involves months of meetings between the therapist and the family

  and requires a significant amount of trust and openness.” [Complaint, ¶11.] Even

  accepting Plaintiff’s characterization of that conversation as entirely true, it is

  difficult to see how Plaintiff could suggest that the conversation he had with

  McSween was anything other than “pursuant to his official duties” as a contractor

  for the State by virtue of his employment with Lifeline. Garcetti, 547 U.S. at 421.

  His conversation was (1) with McSween, the assigned DCS Family Case Manager

  for K.L.’s case; (2) about Plaintiff’s assignment as a therapist for K.L., a child in the

  DCS system; and (3) expressing his view that his background may harm his ability

  to provide therapy for K.L. and his family—precisely the “official duty” DCS had

  requested he perform as a therapist under the contract with Lifeline. In fact,

  Plaintiff could not have had a conversation about K.L. and his treatment outside of

  his “official duty” as a therapist without both violating the confidentiality




                                             18
Case 1:18-cv-02475-TWP-DLP Document 123 Filed 09/21/20 Page 19 of 24 PageID #: 567




  requirements of DCS’s contract with Lifeline, [Ex. E, p. 7, ¶O], and violating state

  law confidentiality requirements regarding DCS case material. Ind. Code § 31-33-

  18-1. At bottom, Plaintiff’s conversation with McSween was squarely within his

  official duties—consulting with DCS family case managers regarding therapy of a

  DCS client—and therefore falls outside the realm of constitutional protection under

  Garcetti.

        Even if this Court were to find that Plaintiff’s conversation with McSween

  was not part of his official duties pursuant to the contract with Lifeline, his

  conversation still wouldn’t receive constitutional protection because it wasn’t

  regarding a “matter of public concern.” “When employee expression cannot be fairly

  considered as relating to any matter of political, social, or other concern to the

  community, government officials should enjoy wide latitude in managing their

  offices, without intrusive oversight by the judiciary in the name of the First

  Amendment.” Connick v. Myers, 461 U.S. 138, 146 (1983). Here, Plaintiff’s

  discussion of his personal religious views and views on transgender individuals, as

  they related to him providing therapy services to K.L. and his family, cannot fairly

  be characterized as a “community concern.” As noted above, any concerns regarding

  the therapy provided to K.L. were confidential under the Lifeline contract and state

  law. No public discourse on the issues of religion or the issues facing transgender

  individuals could have possibly come from Plaintiff’s conversation with McSween.

  And, notably, Plaintiff has not complained that the contract or DCS’s policies are




                                             19
Case 1:18-cv-02475-TWP-DLP Document 123 Filed 09/21/20 Page 20 of 24 PageID #: 568




  flawed, but merely that in this one case he had reservations about providing

  services to a transgender client.

        This Court has recently considered a case regarding speech in the course of

  an employee’s official duties regarding both religion and gender dysphoria. In Kluge

  v. Brownsburg Community Schools Corporation, 432 F. Supp. 3d 823 (S.D. Ind.

  2020), Kluge was a school teacher at Brownsburg Community Schools who was a

  “professing evangelical Christian who strives to live by his faith on a daily basis.”

  Id. at 833. He believed that God created mankind as either a male or a female with

  a fixed gender. Id. After the school corporation instructed teachers to refer to

  students using the names and genders listed in a school database, which Kluge

  believed constituted preferred names based on some students’ gender dysphoria, he

  told the superintendent that doing so would violate his religious beliefs. Id. After

  some back and forth, Brownsburg refused to accommodate Kluge and he filed suit.

  Id. at 835-836.

        Kluge asserted that by refusing to call students by the names listed in the

  school database, he was engaging in protected speech by refusing to speak on the

  mental disorder known as gender dysphoria. Id. at 837. Brownsburg argued that

  Kluge wasn’t engaging in protected speech at all, and was instead speaking as an

  employee of the school—not a private citizen—and that using the names in the

  school database wasn’t a matter of public concern. While the court noted that the

  fact that an employee speaks inside his workplace or that his speech concerns the

  subject matter of his employment are not dispositive of the issue, the court found




                                            20
Case 1:18-cv-02475-TWP-DLP Document 123 Filed 09/21/20 Page 21 of 24 PageID #: 569




  that Kluge’s speech in addressing students according to the school database was not

  protected under the First Amendment because it was part of his job duties. Id. at

  839. Specifically, the court found that he was not criticizing the policy of the school,

  but the actual act of addressing his students, something that was part and parcel to

  his job. Id. The court also found that the issue was not a matter of public concern

  because, while the treatment of individuals based on their gender identity is an

  issue of great public importance, Kluge was not conveying a message concerning

  such matters to the public. Id. Specifically, “the act of referring to a particular

  student by a particular name did not contribute to the broader public debate on

  transgender issues”, and therefore was not “the kind of speech that was valuable to

  public debate” and protected by the First Amendment. Id.

        As in Kluge, Plaintiff’s speech here was directly related to his duties as a

  therapist and did nothing to advance the public discourse around either his

  religious views or the issues surrounding transgender individuals. Plaintiff’s

  speech, like Kluge’s, also was not critical of the overarching policy implemented by

  DCS through the contract with Lifeline but was only concerning a single

  conversation had related to a single therapy assignment. For those reasons, his

  speech was not constitutionally protected and summary judgment should be

  granted for all Defendants on this claim.

            e. Because there was no First Amendment violation, Plaintiff is

               not entitled to injunctive relief




                                              21
Case 1:18-cv-02475-TWP-DLP Document 123 Filed 09/21/20 Page 22 of 24 PageID #: 570




     As noted in the sections above, Plaintiff spoke pursuant to his official duties as a

  contractor for DCS via his employment with Lifeline and his speech wasn’t on a

  matter of public concern. Given that, he is not entitled to injunctive relief against

  Director Stigdon in her official capacity because there has been no First

  Amendment violation.

     V.     Conclusion

          Because Defendants McSween, Decker, May, and Stigdon did not have any

  personal involvement in the decision to prohibit Plaintiff from providing services to

  DCS clients, no liability can attach under §1983 and judgment should be rendered

  in their favor. Additionally, because Plaintiff spoke in the course of his official

  duties as a contractor with DCS, and spoke on a matter that was not of public

  concern, all Defendants are entitled to judgment in their favor. Finally, because

  there was no First Amendment violation, Plaintiff is not entitled to any injunctive

  relief against Director Stigdon in her official capacity.



                                           Respectfully Submitted,

                                           CURTIS T. HILL, JR.
                                           Indiana Attorney General
                                           Atty. No. 13999-20

  Date: September 21, 2020                 By: Jordan M. Stover
                                           Deputy Attorney General
                                           Atty. No. 29502-49
                                           Indiana Government Center South – 5th Fl.
                                           302 W. Washington Street
                                           Indianapolis, IN 46204-2770
                                           Phone:       (317) 232-7154
                                           Fax: (317) 232-7979



                                             22
Case 1:18-cv-02475-TWP-DLP Document 123 Filed 09/21/20 Page 23 of 24 PageID #: 571




                                      Email: Jordan.Stover@atg.in.gov




                                        23
Case 1:18-cv-02475-TWP-DLP Document 123 Filed 09/21/20 Page 24 of 24 PageID #: 572




                            CERTIFICATE OF SERVICE

        I hereby certify that on September 21, 2020, I electronically filed the

  foregoing with the Clerk of the Court using the CM/ECF system.




                                         Jordan M. Stover
                                         Deputy Attorney General


  OFFICE OF THE ATTORNEY GENERAL
  Indiana Government Center South – 5th Floor
  302 W. Washington Street
  Indianapolis, IN 46204-2770
  Telephone: (317) 232-7154
  Fax:         (317) 232-7979
  Email:        Jordan.Stover@atg.in.gov




                                           24
